DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abramovich et al. (US 2009/0195226) in view of applicant’s admitted prior art (see paragraph 18), as well as the non-patent literature submitted with the information disclosure statement submitted 23 April 2019 (TenCate Mirafi Geosynthetics, “Pavement Solutions”).
With respect to claim 1, Abramovich et al. discloses an energy generation system (Figs 5-6 and 9) that forms a part of a road surface (items 505, 605), the system comprising: at least one layer of interlayer material (item 940), a plurality of piezoelectric elements (item 750; plurality of elements shown in figures 5-6) distributed throughout the interlayer material (Figs 5-6, wherein the plurality of elements are disposed in a grid pattern along the length and width of the road, and are therefore distributed “throughout” the interlayer); at least one transmission line (item 760), coupled to the plurality of piezoelectric elements (Figs 5-6 and 9), for transmitting power generated by the plurality of piezoelectric elements to an output (Paragraphs 106-108).
Abramovich et al. does not disclose that the at least one layer of pavement interlayer material is a geosynthetic material, or that the system overlays an unexcavated existing old road surface, wherein a new road surface is applied over the system, such that the system is located between the unexcavated existing old road surface and the new road surface
However, as discussed at paragraph 18 of the specification, and by the non-patent literature submitted as prior art in the information disclosure statement of 12 July 2013, geosynthetic materials are well-known for their use in the application of paving materials. 
Therefore, before the effective filing, it would have been obvious to one of ordinary skill in the art to combine these materials with the arrangement of Abramovich et al. as it has been held that the selection of a material based on an art-recognized suitability for an intended purpose is obvious (In re Leshin, 125 USPQ 416). 
The non-patent literature also discloses that the system overlays an unexcavated existing old road surface, wherein a new road surface is applied over the system, such that the system is located between the unexcavated existing old road surface and the new road surface (illustration of page 1, which shows a new road surface (“Asphalt Overlay”) and interlayer (“MPV”) being disposed on the exiting old road surface (“Existing Pavement”)).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the pavement overlay arrangement of TenCate Mirafi Geosynthetics with the arrangement of Abramovich et al. for the benefit of providing reduced costs over time (e.g., pages 3-4 of TenCate Mirafi Geosynthetics).
With respect to claim 2, the combination of Abramovich et al., applicant’s admitted prior art, and TenCate discloses the energy generation system of claim 1. Abramovich et al. discloses that the plurality of piezoelectric elements are arranged in areas corresponding to vehicle tracks (Figs 5-6).
With respect to claim 3, the combination of Abramovich et al., applicant’s admitted prior art, and TenCate discloses the energy generation system of claim 1. Abramovich et al. discloses that the plurality of piezoelectric elements are arranged in a grid pattern (Figs 5-6).
With respect to claim 4, the combination of Abramovich et al., applicant’s admitted prior art, and TenCate discloses the energy generation system of claim 1. The non-patent literature discloses that the unexcavated existing old road surface comprises an unexcavated road surface that is scarified (pages 3 and 5, include case study on Pennsylvania Avenue in Washington DC, which included milling of the existing pavement prior to installing the interlayer and pavement overlay).
With respect to claim 5, the subject matter is merely the combination of the elements of claims 1-4, and are therefore rejected for the same reasons as above.
Response to Arguments
Applicant's arguments filed 3 June 2022 have been fully considered but they are not persuasive.
Applicant argues that Abramovich does not disclose that its piezoelectric elements are disposed “throughout” the interlayer material. Applicant points to portions of their own specification that describe the piezoelectric elements that are both inside and outside the wheel tracks of the road surface. Applicant appears to argue that the language “throughout” the interlayer requires piezoelectric elements being disposed both inside and outside the wheel tracks. However, this is a narrow interpretation of the disclosure. The broadest reasonable interpretation of the “throughout” language includes distributions of piezoelectric elements inside OR outside the wheel tracks OR any combination of the two. Therefore, the distribution of piezoelectric elements shown in figures 5 and 6 of Abramovich includes piezoelectric elements disposed “throughout” the interlayer material.
In addition, applicant’s own claim 2, which specifies that the piezoelectric elements are disposed within the vehicle tracks shows that the “throughout” language does not require elements that are both inside and outside the vehicle tracks.
Applicant argues that the arrangement of Abramovich et al. discloses that the existing road surface must be excavated in order to install the piezoelectric elements. First, it has been held that where a claimed product is the same as or obvious over a product of the prior art, the claim is unpatentable even if the prior product was made by a different process (In re Thorpe, 227 USPQ 964). It is unclear the extent to which the “existing old road surface” can be considered a structural feature of the invention. Even giving the benefit of the doubt that the existing old road surface is a structural feature of the claimed invention, the process of excavation (or not) is clearly not a structural feature. It is a process by which the final structural arrangement is achieved. The result of the process is merely a new road surface on top of an old road surface, with the claimed interlayer in between the two road surfaces. The TenCate reference clearly shows this structure in the illustration on page 1 of the document, which shows an asphalt overlay and an existing road surface with an interlayer in between.
In addition, it does not appear that Abramovich requires excavation of an existing old road surfaces to install the piezoelectric elements. While the embodiments of figures 10-11 appear to show the formation of trenches prior to the installation of the piezoelectric elements, the embodiments of figures 7-9 show no such trench formation for the installation of the piezoelectric elements.
Applicant argues that the cited art does not disclose the scarification of the road surface. However, page 5 of the TenCate reference, clearly describes a case study on Pennsylvania Avenue in Washington DC, which included milling (scarification) of the existing pavement prior to installing the interlayer and pavement overlay.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837